      Case 2:16-cv-03738-DGC Document 295 Filed 10/27/20 Page 1 of 2




1    WO
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                             FOR THE DISTRICT OF ARIZONA
8
9    Ahmad Alsadi and Youssra Lahlou,                 No. CV-16-03738-PHX-DGC
     husband and wife,
10
                           Plaintiffs,                ORDER
11
12   vs.

13   Intel Corporation, a Delaware corporation,
14                         Defendant.
15
16
17          Plaintiff Ahmad Alsadi intends to appear in person for the bench trial beginning on
18   November 30, 2020. See Doc. 292. Plaintiffs have filed a motion for an exception to
19   General Order 20-26, which provides that due to the COVID-19 public health emergency
20   “[n]o person who has a fever, cough, sore throat, shortness of breath, unusual muscle pain,
21   recent loss of taste or smell, nasal congestion or a runny nose (unless due to known
22   allergies) is authorized to enter the courthouse.” Doc. 293 (quoting Gen. Order 20-26 at 4).
23   The Court will grant the motion.
24          Alsadi suffers from chronic coughing and shortness of breath. Doc. 1-2, ¶ 21. These
25   symptoms are not related to COVID-19, are not contagious, and will not pose a health risk
26   to others in the courthouse during trial. Doc. 293 at 2. Alsadi states that he will wear a
27   mask and follow all other appliable safety precautions required in General Order 20-26,
28   and that he understands he will be precluded from attending trial in person if he develops


                                                  1
      Case 2:16-cv-03738-DGC Document 295 Filed 10/27/20 Page 2 of 2




1    any COVID-19 symptoms at the time of trial. Id. The Court finds good cause to grant
2    Plaintiffs’ motion.
3           IT IS ORDERED:
4           1.     Plaintiffs’ motion for an exception to General Order 20-26 (Doc. 293) is
5    granted.
6           2.     During the bench trial from November 30 to December 4, 2020, Plaintiff
7    Ahmad Alsadi shall not be denied admission to the courthouse due to his coughing and
8    shortness of breath, which are not related to COVID-19. The Court will provide this order
9    to court security personnel who manage entrance to the courthouse.
10                 Dated this 27th day of October, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
